Case 8:19-cv-02433-PWG Document 27-1 Filed 12/07/20 Page 1 of 3




             Exhibit 1
12/7/2020                                                    Register Your Business Online | Maryland.gov
                         Case 8:19-cv-02433-PWG Document 27-1 Filed 12/07/20 Page 2 of 3


        DIAMOND RESORTS CORPORATION: D04417598

             Notice                                                                                                    
            Scheduled Maintenance

            Please be aware of an ongoing scam in which newly registered businesses are being instructed to send
            additional payment in order to obtain a Certificate of Status. Any 3rd party solicitation from a company
            attempting to represent the ‘Maryland Secretary of State’ via mail or email should be fully vetted before
            submitting additional payment information.

            Coronavirus (COVID-19) resources for businesses: https://businessexpress.maryland.gov/coronavirus



        Department ID Number:
        D04417598

        Business Name:
        DIAMOND RESORTS CORPORATION

        Principal Office:
        300 E LOMBARD ST.
        BALTIMORE MD 21202-3219

        Resident Agent:
        NATIONAL REGISTERED AGENTS, INC. OF MD.
        2405 YORK ROAD
        SUITE 201
        LUTHERVILLE TIMONIUM MD 21093-2264

        Status:
        INCORPORATED

        Good Standing:
        THIS BUSINESS IS IN GOOD STANDING

        Business Type:
        CORPORATION

        Business Code:
        03 ORDINARY BUSINESS - STOCK

        Date of Formation/ Registration:
        05/28/1996

        State of Formation:
        MD

        Stock Status:
        STOCK

        Close Status:



https://egov.maryland.gov/BusinessExpress/EntitySearch/Business                                                             1/2
12/7/2020                                                    Register Your Business Online | Maryland.gov
                      Case 8:19-cv-02433-PWG Document 27-1 Filed 12/07/20 Page 3 of 3
        NO




https://egov.maryland.gov/BusinessExpress/EntitySearch/Business                                             2/2
